



COURT OF APPEAL FOR ONTARIO

CITATION: Canadian Planning and Design Consultants Inc. v.
    Libya,

2015 ONCA 661

DATE: 20150929

DOCKET: C60679

Cronk, Hourigan and Benotto JJ.A.

BETWEEN

Canadian Planning and Design Consultants Inc.

Applicant (Appellant)

and

State of Libya aka Libya aka Peoples Bureau of
    the Great Socialist Peoples Libyan Arab Jamahiriya-Canada aka the Great
    Socialist Peoples Libyan Arab Jamahiriya-Canada aka Embassy of Libya in Canada
    aka Embassy of Libya aka Libyan Embassy Canada

Respondent

(Respondent in Appeal)

and

Royal Bank of Canada

Garnishee/Respondent

(Respondent in Appeal)

and

Attorney General of
    Canada

Intervener

John J. Adair and David Quayat, for the appellant

John I.G. Melia, Jennifer L. Radford and Katherine
    Humphries, for the respondent, the State of Libya

Catherine M. Francis, for the respondent, Royal Bank of
    Canada

Jacqueline M. Dais-Visca and Jessica M. Winbaum, for the
    intervener, the Attorney General of Canada

Heard: September 24, 2015

On appeal from the order of Justice Catrina D. Braid of
    the Superior Court of Justice, dated July 2, 2015, with reasons reported at
    2015 ONSC 3541.

By the Court:

[1]

Are funds held in bank accounts maintained by a foreign state with a
    financial institution in Canada available for execution by a judgment creditor
    in Ontario, or are they insulated from execution by reason of state or
    diplomatic immunity?

[2]

Are certificates issued by or on behalf of Canadas Minister of Foreign Affairs
    certifying that the relevant bank accounts are used by the foreign state for
    diplomatic purposes in Canada determinative of the immunity inquiry regarding
    the accounts?

[3]

Does an agreement to submit to arbitration under the International
    Chamber of Commerce Rules of Arbitration, and to waive any right to any form of
    recourse in respect of such arbitration, constitute a waiver of immunity
    concerning enforcement of a resulting arbitral award?

[4]

This appeal engages these important questions.  They are matters of
    first impression for this court.

[5]

The appellant, Canadian Planning and Design Consultants Inc. (Canadian
    Planning), appeals an order quashing notices of garnishment obtained by it in
    respect of identified bank accounts of the State of Libya (Libya), maintained
    in the name of the Libyan Embassy with the Royal Bank of Canada (RBC), together
    with associated relief. Canadian Planning asks that the order be set aside and
    that Libyas motion to quash the notices of garnishment be dismissed on the
    grounds that Libya waived diplomatic immunity in respect of the bank accounts
    or that diplomatic immunity does not extend to the bank accounts in question.
    Canadian Planning also seeks various forms of alternative relief.

[6]

The respondents, Libya and RBC, oppose the relief sought on numerous
    grounds.  They raise, among other matters, state and diplomatic immunity
    considerations and the interpretation of provisions of the
State Immunity
    Act
, R.S.C. 1985, c. S-18 (the 
SIA
) and the
Foreign
    Missions and International Organizations Act
, S.C. 1991, c. 41 (the 
FMIOA
),
    to which the
Vienna Convention on Diplomatic Relations
, 18 April 1961,
    500 U.N.T.S. 95 (entered into force 24 April 1964) (the 
Vienna Convention
)
    is attached as Schedule I.


I.

Background in Brief

[7]

The litigation among the parties has a complicated history.  It is unnecessary
    to recite that litigation history in detail.  In brief, the pertinent
    background facts are as follows.

[8]

Canadian Planning made a claim against Libya for breach of contract
    arising out of a hospital management agreement made in Libya in 2007.  The
    terms of this agreement provided that any dispute would be resolved at the
    International Chamber of Commerce International Court of Arbitration in Paris
    (the ICC), in accordance with ICC Rules of Arbitration (the ICC Rules).

[9]

The ICC Rules include a provision by which each party agrees to honour
    any award and waives immunity from recourse. Article 28(6) of the ICC Rules
    states:

Every Award shall be binding on the parties.  By submitting the
    dispute to arbitration under these Rules,
the parties
undertake to
    carry out any award without delay and
shall be deemed to have waived their
    right to any form of recourse insofar as such waiver can validly be made
.
    [Emphasis added.]

[10]

A
    dispute did arise and both parties submitted to the ICC and argued the dispute
    on its merits. Libya was represented by counsel and prosecuted a counterclaim
    in the ICC proceeding.

[11]

On
    May 4, 2012, the ICC issued its award.  It ordered Libya to pay damages to
    Canadian Planning for breach of contract.  The award, together with interest
    and costs, now exceeds approximately $11 million.

[12]

In
    November 2013, Canadian Planning brought an application in the Superior Court
    of Justice for a registration and enforcement order concerning the ICC arbitral
    award.  On June 20, 2014, D. Parayeski J. of the Superior Court of Justice
    issued the requested order (the REO).  The REO provides that the ICC award is
    recognized and enforced as an order of the Superior Court. Paragraph 8 of the
    REO states:

THIS COURT ORDERS that the respondent has by implication waived
    its immunity from attachment, execution, seizure and forfeiture within the
    meaning of Section 12 (1)(a) of the [
SIA
].

Paragraph 8 of the REO appears to be based on Libyas
    agreement to abide by the ICC Rules, including Article 28(6), set out above.

[13]

Libya
    was not present at the registration and enforcement hearing and appealed from
    the REO to this court, asserting procedural unfairness.  On December 19, 2014,
    the appeal was dismissed on the basis that, in light of the evidentiary record
    then before this court, there was no basis for appellate intervention with the
    REO on procedural fairness grounds:
Canadian Planning and Design
    Consultants Inc. v. Libya
, 2014 ONCA 924.

[14]

In
    its reasons, this court indicated, at para. 10, that the appropriate procedure
    to set aside the REO was, and still may be a motion in the Superior Court
    pursuant to rule 38.11 of the
Rules of Civil Procedure
, R.R.O. 1990, Reg.
    194, on a proper factual record.  The court added that if such a motion was
    brought, it will be for the Superior Court to determine the availability of
    that remedy.

[15]

Since
    the matter might return to the Superior Court on a rule 38.11 motion, this
    court also held that it was premature to consider the substantive issues
    raised, including the issue of waiver of state immunity.

[16]

On
    December 29, 2014, the Superior Court issued notices of garnishment naming
    Libya as the debtor.  Canadian Planning promptly served the notices on RBC in
    respect of bank accounts held by the Libyan Embassy with RBC in Ottawa.

[17]

In
    the meantime, Libya moved in January 2015 to set aside the REO pursuant to rule
    38.11.  For a variety of reasons, discussed further below, its rule 38.11
    motion has yet to be heard.

[18]

On
    March 12, 2015, Fathi Mohammed Baja, the Ambassador of the State of Libya in
    Canada, swore a statutory declaration in which he indicated that the funds in
    the relevant bank accounts held by the Libyan Embassy at RBC exist and are
    utilized for the sovereign and diplomatic purposes of the proper functioning of
    the Libyan Embassy in Canada.  Paragraph three of the Ambassadors statutory
    declaration states:

Neither the execution of this Statutory Declaration nor any
    statements herein represent or are intended to be construed as a waiver of the
    state immunity of the State of Libya or the diplomatic immunity afforded to me.

[19]

On
    March 30, 2015, Canadas Minister of Foreign Affairs personally certified that
    the RBC bank accounts specified in the notices of garnishment were the accounts
    of the Embassy of Libya and that they were used by that Embassy for diplomatic
    purposes.  The Ministers certificate, which was transmitted to the Superior
    Court, also indicated that the accounts enjoy the privileges and immunities
    accorded to embassy bank accounts under the customary international law.

[20]

An
    earlier certificate delivered by the Department of Foreign Affairs, Trade and
    Development, dated November 12, 2014, had stipulated that the same bank
    accounts at RBC were diplomatic property of Libya and that they continue to
    enjoy privileges and immunities under the [
FMIOA
].  We will refer to
    the Ministers and the Departments certificates, collectively, as the
    Certificates.

[21]

These
    events led to a series of motions heard by Braid J. of the Superior Court.  Libya
    sought, among other things, to quash the notices of garnishment.

[22]

On
    July 2, 2015, Braid J. quashed the notices of garnishment, ordered that no new
    notices of garnishment shall be issued, and restrained Canadian Planning from
    any further enforcement in respect of bank accounts listed in the notices of
    garnishment.  She held that the garnished bank accounts enjoy diplomatic
    immunity and are therefore immune from attachment (the Motion Judges Order).

[23]

Canadian
    Planning appeals to this court from the Motion Judges Order.

[24]

On
    July 17, 2015, MacFarland J.A. of this court granted a stay of the Motion
    Judges Order pending determination of the appeal (the Stay Order).  In so
    doing, she noted that: Counsel for Libya ... made it crystal clear in his
    submissions that Libya is not going to pay this judgment  If a stay is not
    granted, there is a real risk that the bank accounts will be emptied and the
    funds transferred elsewhere.  Justice MacFarland expedited the appeal to be
    heard on September 23, 2015.


II.

Preliminary Question: Is This Appeal Premature?

[25]

At
    the outset of the appeal hearing, this court requested the parties to address,
    as a preliminary question, whether the hearing of the appeal on the merits is
    premature having regard to Libyas pending rule 38.11 motion in the Superior
    Court.  The concern was that, if Libya succeeds on its rule 38.11 motion and a
    new recognition and enforcement application by Canadian Planning follows, the
    issues for adjudication in the Superior Court could be germane to the issues
    raised on this appeal.  If so, depending on the outcome of the proceedings in
    the Superior Court and any appeals therefrom (including, potentially, an
    eventual appeal to this court), this courts decision on the matters now
    advanced before it could be rendered moot.

[26]

At
    the conclusion of argument on this preliminary question, the court adjourned
    the appeal
sine die
, for reasons and on terms to follow.  These are
    those reasons.

III.

Discussion

(1)

Libyas Rule 38.11 and Leave to Appeal Motions

[27]

On
    its rule 38.11 motion, Libya seeks to set aside the REO on the ground that it
    was denied a right to be heard on the application leading to the REO.  In its
    notice of motion, dated January 14, 2015, Libya requests an order directing a
    new hearing of Canadian Plannings application for registration and enforcement
    of the ICC arbitral award, as well as an interim and permanent order staying
    all execution activities under the REO.  In support of its rule 38.11 motion,
    Libya filed an affidavit sworn on January 13, 2015 by the Libyan Ambassador to
    Canada, among other affidavits.

[28]

The
    rule 38.11 motion was originally returnable in the Superior Court in Hamilton
    on February 3, 2015.  On that date, the court directed that the motion be
    scheduled for hearing on March 13, 2015.  Other motions between the parties were
    also then pending.

[29]

On
    March 13, 2015  the return date for the rule 38.11 motion  Canadian Planning
    sought an adjournment of the motion and an order compelling the Libyan
    Ambassador to attend for cross-examination on his January 2015 affidavit.  Justice
    Braid granted the relief sought.  She adjourned the rule 38.11 motion and
    ordered the Libyan Ambassador to attend for cross-examination on or before
    March 25, 2015, failing which she indicated that the court would assign no
    weight to his January 2015 affidavit.

[30]

Libya
    sought leave to appeal to the Divisional Court from Braid J.s March 13, 2015
    ruling.  The leave motion has yet to be decided.

[31]

None
    of the parties, including Libya, has taken any steps to date to expedite the
    hearing of Libyas leave motion, or the rule 38.11 motion itself.

[32]

In
    its oral submissions before this court, Libya confirmed that it is intent on
    proceeding with its rule 38.11 motion.

[33]

By
    order dated April 2, 2015, Braid J. granted Libyas request for a stay of her
    March 13, 2015 ruling, pending the determination of Libyas proposed appeal.
    She also adjourned Libyas rule 38.11 motion
sine die
, until Libyas
    appeal from her March 13, 2015 ruling had been exhausted. In so doing, she commented:

I expect that counsel will be in communication with each other.
    I know that the application for leave to appeal has already been filed by
    Libya, and I expect you will get a decision on the leave issue within a fairly
    short period of time. If that is disposed of by the court, I expect that all
    counsel will immediately get in contact with each other and set a new date for
    the hearing of the 38.11 motion. In the meantime, that motion is adjourned
sine
    die
.

[34]

Unfortunately,
    for reasons that are not entirely clear on the record before this court, Braid
    J.s forecast as to the timeliness of resolution of Libyas leave motion was
    not borne out by subsequent events.

(2)

Issues on Appeal

[35]

The
    question whether Libya waived immunity from execution, expressly or impliedly,
    by agreeing to arbitrate before the ICC and under the ICC Rules is a key issue
    on this appeal.  The parties take disparate positions on this question.

[36]

Both
    Canadian Planning and Libya challenge the motion judges finding that the
    waiver to which Libya agreed in the ICC arbitration applies only to state
    immunity.  In its factum, Canadian Planning submits that:

Libya has waived
all
immunity from execution (whether
    sovereign immunity or diplomatic immunity) and, as such, cannot now rely upon
    diplomatic immunity to quash the garnishments. [Emphasis in original.]

[37]

Libya
    disagrees.  It asserts in its factum that there was no express waiver by it of
    either state or diplomatic immunity in this matter.

[38]

RBC,
    for its part, submits that the waiver referenced in para. 8 of the REO relates
    to a waiver of execution immunity as contemplated under s. 12 of the
SIA
,
    not waiver of state immunity under s. 3 of that statute. RBC maintains that
    there is no evidence that Libya waived sovereign immunity, that Parayeski J. made
    no finding that Libya waived sovereign or state immunity under s. 3 of the
SIA
,
    and that Libyas waiver of execution immunity arising from its agreement to
    arbitrate under the ICC Rules is tenuous.

[39]

In
    its factum, the Attorney General, relying on the Certificates, raises the
    following two issues:

i)

in Canada, is it for
    the Minister or the court to determine whether an embassys bank account has
    diplomatic status? [and]

ii)

if the answer to Issue #1 is the
    Minister, should [Braid J.] have accepted the [C]ertificates as conclusive of
    the fact that the [bank accounts at issue] were diplomatic?

[40]

In
    respect of these issues, the Attorney General submits, among other matters,
    that Article 25 of the
Vienna Convention
obliges Canada to accord
    full facilities for the performance of the functions of a foreign states
    mission in Canada.  Further, customary international law requires Canada to
    respect the immunity of embassy bank accounts used for diplomatic purposes.  On
    these and other grounds, the Attorney General argues that the recognition of
    the diplomatic status of bank accounts of a foreign state mission in Canada
    falls with the exercise of the Crowns prerogative power over foreign affairs,
    the supervision of which is beyond the purview of the courts.

[41]

The
    Attorney General emphasizes, however, that the
effect
of recognized
    diplomatic status is a legal question for the courts to determine.  In other
    words, the Attorney General takes the position that, while deference is owed to
    the recognition of diplomatic status by the Minister of Foreign Affairs, the
    courts are responsible for determining what immunities flow from recognized
    diplomatic status under international law.

[42]

In
    this context, the Attorney General argues that Braid J. erred in refusing to
    accept the Certificates as conclusive of the diplomatic status enjoyed by the
    Libyan Embassys RBC bank accounts, although she was correct to hold that civil
    enforcement rules do not apply to those bank accounts.

[43]

It
    is thus clear that, while the parties positions on this matter differ, the
    nature and effect of Libyas waiver under the ICC Rules, the proper
    interpretation of para. 8 of the REO, and the legal effect of the Certificates
    are squarely at play on this appeal.

[44]

Critically,
    Canadian Planning and Libya acknowledged during their oral submissions before
    this court that these are also live issues on Libyas rule 38.11 motion and, if
    a new registration and enforcement application follows after the determination
    of that motion, that they will also be engaged on that application.

[45]

Specifically,
    Canadian Planning and Libya agree that if Libya succeeds on its rule 38.11
    motion and the REO is set aside, it is likely that a new registration and
    enforcement application will proceed. In this event, Libya will be entitled to
    oppose a new registration and enforcement order, on all available grounds.
    These include its claims that: i) its RBC bank accounts are exempt from
    execution by reason of diplomatic immunity under one or both of the
SIA
and the
Vienna

Convention
, as incorporated in the
FMIOA
;
    ii) the Certificates are conclusive evidence that the bank accounts are used
    for diplomatic purposes and, consequently, that they are immune from attachment
    or execution; and iii) Libya has not waived any immunity applicable to the RBC
    bank accounts.

[46]

RBC
    argues that the question of diplomatic immunity is not engaged on the rule
    38.11 motion at all, and that it will not arise on any subsequent registration and
    enforcement application, since diplomatic immunity is a different regime than
    state immunity. RBC says that if Libya succeeds on its rule 38.11 motion and
    Canadian Planning seeks a fresh registration and enforcement order, the court hearing
    that application will be required to address: i) whether state immunity applies
    in this case; ii) any defence on the merits that Libya may put forward; and
    iii) whether execution immunity applies in respect of the relevant bank
    accounts. Only after the determination of these issues, will the question of
    diplomatic immunity arise.  Central to these issues, RBC argues, is the effect
    of the Certificates.

[47]

As
    a result, RBC says, the diplomatic immunity issues raised on this appeal, and
    the associated question whether Libya has waived diplomatic immunity concerning
    its RBC bank accounts, are standalone issues for adjudication by this court. RBC
    therefore argues that this appeal should proceed.

[48]

We
    reach a different conclusion.

(3)

Prematurity

[49]

Canadian
    Plannings entitlement to enforce its ICC arbitral award against Libya in
    Ontario is dependent on a valid registration and enforcement order in this
    jurisdiction.  If the REO is set aside on Libyas rule 38.11 motion, the
    foundation for the notices of garnishment obtained by Canadian Planning
    collapses.

[50]

We
    do not accept RBCs contention that the diplomatic immunity arguments advanced
    on this appeal can readily be severed from the other immunity and waiver issues
    identified by the parties. Even on RBCs own argument, it appears that it is
    premature to hear this appeal on the merits at this time. Recall that RBC
    maintains that the diplomatic immunity and waiver issues arise only
after
the resolution of questions relating to the application of state and execution
    immunity and any defence on the merits by Libya to registration and
    enforcement in Ontario of Canadian Plannings ICC arbitral award. Libya and
    Canadian Planning have acknowledged that at least some, if not all, of these
    issues will be engaged on Libyas rule 38.11 motion and any new registration and
    enforcement proceeding.

[51]

In
    our view, in these circumstances, Libyas pending rule 38.11 motion and the
    future registration and enforcement proceeding that the parties anticipate may
    flow from it are highly relevant to the issues on this appeal. Moreover,
    depending on the outcome of the rule 38.11 motion and associated proceedings in
    the Superior Court, this appeal may be rendered moot.

[52]

There
    are also additional, significant considerations.

[53]

It
    is not an efficient or appropriate use of judicial resources to have two
    different courts determining the merits of the same issues in what is
    essentially the same litigation, especially where multiple appeals to this
    court may result: see
e.g.
,
Korea Data Systems (USA) Inc. v.
    Aamazing Technologies Inc.
, 2012 ONCA 756, 29 C.P.C. (7th) 51, at paras.
    19 and 23.  Both the interests of judicial economy and the avoidance of the
    detrimental risk of inconsistent rulings favour the adjournment of this appeal
    pending resolution of Libyas rule 38.11 motion.

[54]

We
    also cannot ignore the possibility that further evidence may be tendered on the
    rule 38.11 motion, by one or more of the parties.  If this occurs, that
    additional evidence may have a direct bearing on the issues before this court. 
    This, too, militates in favour of the adjournment of this appeal: see
e.g.
,
EOG Resources Canada Inc. v. Saskitoba Farms Ltd.
, 2013 MBCA 99, at
    para. 10;
Ludlow v. Ludlow
, 2011 MBCA 29, at paras. 1720 and 27.

[55]

We
    are mindful that Libya, on the authority of
Alcom Ltd. v. Republic of Colombia
,
    [1984] A.C. 580 (H.L. (Eng.)), argues that this appeal should proceed at this
    time regardless of prematurity and potential mootness concerns.

[56]

For
    two reasons, we disagree.

[57]

First,
    the determination whether to adjourn a proceeding on the grounds of prematurity
    is a highly discretionary matter falling within the courts jurisdiction to
    control its own process in the interests of the administration of justice.  As
    this court commented in
Cannock v. Fleguel
, 2008 ONCA 758, 303 D.L.R.
    (4th) 542, outstanding proceedings in the Superior Court that raise issues
    germane to the determination of issues raised on appeal to this court by the
    same parties in the same case can give rise to prematurity concerns warranting a
    stay of the appeal pending in this court.

[58]

Second,
    although the facts in
Alcom
are similar to those in this case in
    several respects,
Alcom
is nonetheless distinguishable.  In
Alcom
,
    as here, the legal issue was whether the bank accounts of a foreign state were
    protected from execution by a judgment creditor under state immunity
    legislation in England. The creditor had obtained garnishee orders in respect
    of the bank accounts pursuant to a default judgment issued in its favour.  The
    foreign states ambassador certified that the funds in the bank accounts were
    intended to be used only in the day-to-day running of his countrys diplomatic
    mission in England.  The judge of first instance set aside the garnishee orders
    but the Court of Appeal reversed and restored the orders.  The foreign state
    then appealed to the House of Lords.

[59]

Unlike
    this case, prior to the appeal hearing in
Alcom
, the creditors
    default judgment was set aside. As a result, the garnishee orders necessarily
    fell. Thus, by the time of the appeal hearing, the issues on appeal had been
    rendered moot.  The House of Lords elected to address the appeal on the merits,
    in any event, on the basis that the issues raised were of outstanding
    international importance.

[60]

The
    issues on this appeal are not moot. They may or may not become moot in the future
    depending on the outcome of outstanding proceedings in the Superior Court. The
    issue in this case is not whether this court will hear Canadian Plannings
    appeal but, rather, when it is appropriate to entertain the appeal on the
    merits. The question before us at present is not whether the legal issues
    advanced on this appeal should be resolved because they are important and not
    moot.  The question is how and when those legal issues should be resolved by
    this court.

(4)

Adjournment of Appeal

[61]

Given
    the uncertainty arising from Libyas pending rule 38.11 motion in the Superior
    Court and its associated outstanding leave application in the Divisional Court,
    we conclude that it is premature to consider this appeal on the merits at this
    time.  The appeal is therefore adjourned
sine die
, on the terms set
    out below.

[62]

Several
    months have passed since Libya sought leave to appeal the motion judges March
    13, 2015 ruling directing that Libyas Ambassador submit to crossexamination on
    his affidavit filed by Libya in the Superior Court.  As we have said, that
    leave motion has yet to be determined.  As a result, the hearing of Libyas
    rule 38.11 motion concerning the REO has stalled.  This, in turn, has
    contributed to this courts decision to adjourn a major, multi-party appeal in
    a complex matter on the ground of prematurity.

[63]

In
    these circumstances and on the record before us, it is apparent that it is in
    the interests of justice for the parties, as well as the interests of the
    administration of justice, that Libyas outstanding proceedings in the
    Divisional Court (the leave motion) and in the Superior Court (the rule 38.11
    motion) be heard on the merits as soon as possible.

[64]

It
    is, of course, for the Divisional Court and the Superior Court to schedule
    proceedings in their courts as they consider appropriate.  And it is the
    obligation of counsel for the parties to take those steps necessary to advance
    this litigation through the courts.  In this case, it is Libya who seeks leave
    to appeal to the Divisional Court from the motion judges ruling regarding
    cross-examination of Libyas Ambassador.  It is also Libyas rule 38.11
    motion.  It is within Libyas control, and that of the other parties to this
    appeal, to take those steps necessary to seek orders expediting the hearing of
    the outstanding leave motion and the scheduling of the rule 38.11 motion. 
    Counsel for Canadian Planning has undertaken to this court to co-operate fully
    with Libya in this regard.

[65]

The
    adjournment
sine die
of this appeal is therefore granted on the
    following terms:


i)

Libya shall move forthwith in the Divisional Court for an order
    expediting the consideration by that court of Libyas pending leave motion in
    Hamilton or, if need be, in Toronto;


ii)

Libya shall also move forthwith in the Superior Court for directions
    regarding the scheduling of its outstanding rule 38.11 motion.  It may be
    advisable for the parties to seek the assistance of a Superior Court case
    management judge for this purpose;


iii)

Canadian Planning shall co-operate fully with all reasonable steps taken
    by Libya to comply with the steps outlined in (i) and (ii), above.  This court
    anticipates that RBCs co-operation will also be forthcoming in this regard;
    and


iv)

Canadian Planning shall provide a copy of these reasons to the
    Divisional and Superior Courts in Hamilton.

(5)

Stay Order

[66]

It
    remains to consider the impact of the adjournment of the appeal on the Stay
    Order.

[67]

Canadian Planning argues that the Stay Order should continue
    as a term of the adjournment of this appeal.

[68]

Libya
    and RBC oppose the continuation of the Stay Order, advancing the following
    arguments. First, they submit that the effect of the notices of garnishment has
    been to freeze Libyas use of its RBC bank accounts.  They argue that this
    court ought to presume that the freezing of the bank accounts has impaired
    Libyas ability to continue to operate its embassy in Canada and fulfill its
    diplomatic role. They rely on
Liberian Eastern Timber Corp. v. Government
    of Republic of Liberia
, 659 F. Supp. 606 (D.C. 1987), and
Philippine
    Embassy Bank Account Case
, Federal Republic of Germany, Federal
    Constitutional Court, 13 December 1977, for the proposition that a diplomatic
    mission will suffer a severe hardship if a civil judgment creditor is permitted
    to freeze bank accounts used for the purpose of the mission. Second, they
    submit that the garnishments and the Stay Order constitute, in effect, an
    improper injunction contrary to s. 11 of the
SIA
.  That section
    prohibits injunctions against a foreign state unless the foreign state has
    consented in writing to the granting of such relief.

[69]

The
    Attorney General also opposes the continuation of the Stay Order on the ground
    that it would be a breach of Canadas obligation under Article 25 of the
Vienna

Convention
to accord full facilities for the performance of the
    functions of the mission.

[70]

We
    would not give effect to these arguments in the circumstances of this case.

[71]

In
    our view, the impairment of embassy operations as a consequence of the freezing
    of its bank accounts is not a fact that is capable of judicial notice and
    cannot be presumed by the court. In this case, there is no evidence before this
    court from Libya or any other party that Libyas ability to operate its embassy
    has been adversely affected by the notices of garnishment or the Stay Order.  To
    the contrary, the freezing of the accounts has been in effect for approximately
    nine months and there is nothing before us to suggest that Libya is not
    continuing to effectively operate its embassy or that its mission in Canada has
    suffered any hardship.

[72]

With
    regard to s. 11 of the
SIA
, we note that s. 12(1)(a) of that statute provides
    that the property of a foreign state located in Canada is immune from
    attachment and execution except where the state has, either explicitly or by
    implication waived its immunity from attachment [or] execution. The issue
    whether a stay order qualifies as an injunction under the
SIA
aside, there
    can be no question that, as discussed above, the existence, nature and scope of
    any waiver of immunity by Libya are live issues in this case.

[73]

We
    also disagree with Libyas submission that the waiver issue is distinct from
    the prohibition against an injunction.  Sections 11 and 12(1)(a) of the
SIA
must be interpreted in a manner that promotes internal harmony in the statute
    and does not create conflict:
R. v. Tapaquon
, [1993] 4 S.C.R. 535, at
    p. 550.

[74]

In
    our view, read together, the sections provide that if a foreign state elects to
    waive its protection against attachment and execution under s. 12, it foregoes
    its right under s. 11 to be protected from injunctive relief that is ordered in
    the context of attachment or execution proceedings. To hold otherwise would be
    to interpret the sections in a manner that places them in conflict. Therefore,
    until the waiver issues are determined, the prohibition in s. 11 cannot operate
    to prevent a continuation of the Stay Order.

[75]

In
    response to the Attorney Generals argument regarding Article 25 of the
Vienna

Convention
, there is no evidence before us that the continued
    operation of the Stay Order would violate Canadas obligation under that Article.
    As mentioned above, the accounts have been subject to the garnishment notices for
    several months and there is nothing to suggest that this has rendered the Libyan
    Embassy unable to perform its functions.

[76]

We
    adopt and rely upon MacFarland J.A.s analysis in her reasons on the stay
    motion.

[77]

First,
    for the reasons set out above, there is a serious issue to be determined about
    whether the accounts are subject to execution.

[78]

Second,
    we also agree that Canadian Planning will suffer irreparable harm if the Stay
    Order is not continued. Libya has made clear that it has no intention of paying
    the ICC arbitral award.  There is a real risk, therefore, that the funds could be
    removed from the accounts if the stay is lifted. We note that counsel for Libya
    informed this court that his client would be willing to notify Canadian
    Planning if it was going to close the bank accounts in question or its embassy,
    but his client made no commitment to maintain the current funds in the
    accounts.

[79]

Finally,
    the same considerations that caused MacFarland J.A. to conclude that the balance
    of convenience favoured the granting of a stay militate in favour of the
    continuation of the Stay Order.  We recognize that, in granting a stay,
    MacFarland J.A. contemplated a stay order of short duration. However, even if
    the stay must continue for a number of months, there is nothing in the evidence
    before us to suggest that the Libyan Embassy cannot continue to function
    properly.

[80]

Accordingly,
    the factors enumerated in
RJR-MacDonald Inc. v. Canada (Attorney General)
,
    [1995] 3 S.C.R.199 favour the continuation of the Stay Order.

[81]

We
    therefore order the continuation of the Stay Order until further order of this
    court.

[82]

In
    so ordering, it should not be understood that the Stay Order will continue in
    place indefinitely, without any remedy for Libya.  If, following the release of
    these reasons, Libyas leave and Rule 38.11 motions are not scheduled
    expeditiously for hearing, Libya or any of the other parties to this appeal may
    move before this court, on a proper record, for further directions regarding
    both the Stay Order and the status of this appeal.

IV.

Disposition

[83]

Accordingly,
    this appeal is adjourned
sine die
and the Stay Order is continued in
    accordance with these reasons. The costs of todays attendance and the costs of
    the stay motion before MacFarland J.A. of this court are reserved to the Panel
    hearing the appeal.

Released:

SEP 29 2015                                    E.A. Cronk
    J.A.

EAC                                                C.W.
    Hourigan J.A.

M.L.
    Benotto J.A.


